Citation Nr: 1026711	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Regional Office 
(RO) that denied the Veteran's claim. 

This appeal was previously before the Board and the Board 
remanded the claim in June 2009 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The preponderance of the competent evidence weighs against 
finding that the Veteran suffered any in-service disease, injury, 
or event to which a current psychiatric disorder can be linked.


CONCLUSION OF LAW

The criteria for establishing service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a February 2004 letter, issued prior to the rating decision on 
appeal, and an August 2009 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The August 
2009 letter also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type of 
evidence which impacts such.  The case was last readjudicated in 
April 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, service personnel records, VA treatment records, the 
reports of VA examinations, and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by responding to notices and submitting evidence.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

After reviewing the evidence of record, the Board finds that 
service connection for a psychiatric disorder is not warranted.  

The service treatment records are negative for complaints, 
findings, or treatment of any psychiatric disorder.  There was no 
psychiatric abnormality found on separation examination in March 
1974.  Further, the service personnel records fail to reveal any 
indication of psychiatric or behavioral problems during active 
service.  In fact, they reflect that the Veteran was recommended 
for reenlistment.

A December 2002 VA treatment record revealed the Veteran reported 
being treated for PTSD on the police force.  

During a January 2004 PTSD assessment, the Veteran reported to a 
VA psychological examiner that he had attended the United States 
Naval Academy Preparatory School with hopes of getting into the 
aviation program and continuing at the Naval Academy.  The 
Veteran said that his attention and concentration were 
problematic and he had a difficult time with his classes.  He 
said these problems were complicated by feeling homesick and 
depressed.  He failed a spatial perception test and was told that 
he would not be able to train to be a pilot.  The Veteran also 
reported many unpleasant experiences at the Preparatory School 
including harassment by instructors, racist comments, and being 
threatened with physical maltreatment by fellow cadets.  The 
Veteran also reported a significant post service history of 
working as a police officer, doing hostage negotiations, being 
accused of wrong doing and being fired, debriefing those involved 
at ground zero in New York following the World Trade Center 
attack, and having his uncle who was also a police officer being 
shot.  After performing an examination and psychological testing, 
the examiner concluded that a diagnosis of PTSD was not supported 
based on his presentation at that time.  The examiner rendered 
Axis I diagnoses that included mild major depressive disorder and 
anxiety not otherwise specified.

During an April 2004 VA psychiatric examination, after recording 
a history provided by the Veteran and performing a mental status 
examination, the examining physician concluded that the Veteran 
did not meet the criteria for major depressive disorder at that 
time.  The Veteran was not diagnosed with a psychiatric disorder 
during that examination other than the history of alcohol 
dependence in sustained full remission.

The Veteran submitted a September 2004 statement from a private 
physician, specializing in general internal medicine, indicating 
that the Veteran had been a patient with him for many years and 
he had been treated for depression and anxiety related to his 
time in the military.  The physician opined that much of this is 
a result of harassment he suffered in the military.  In another 
September 2004 letter, a licensed independent clinical social 
worker (LICSW) stated that she had been treating the Veteran 
since March 2002 for depression due to his marital problems and 
subsequent divorce.  She said that significant prior history 
includes the Veteran's unsuccessful service in the military where 
he first felt his depression, and also felt that strong racial 
discrimination interfered with his ability to function in the 
service.

The record also contains treatment records and a letter from 
another private physician.  The physician indicated that he had 
been working with the Veteran since February 2009.  He said that 
the Veteran was diagnosed with generalized anxiety disorder and 
major depressive disorder.  The physician said that the Veteran 
had described his military service as traumatic.  The Veteran 
related that he was subjected to multiple physical beatings from 
the men in his unit and he was exposed to overtly racist comments 
by a commanding officer.  During that time, the Veteran said that 
he felt psychologically isolated, was petrified of making 
mistakes, and was altered by the experience.  He reported that 
his excessive alcohol consumption began while he was at the Naval 
Academy Preparatory School.  The physician opined that while 
multiple stressors affect the Veteran, including relationship 
dissolution, financial strain, and medical ailments, the 
Veteran's early military experience appears to be a precursor to 
his depression, anxiety, and alcoholism.  The physician concluded 
that this symptom complex constitutes a diagnosis of PTSD.  

The Veteran was provided with a VA mental disorders examination 
in March 2010, during which the claims file was reviewed.  The 
Veteran reported that at the Naval Academy Preparatory School, he 
frequently fouled up causing the Company to get into trouble.  
This initially led to his classmates calling him names, and one 
time hitting him with soap wrapped in a sheet.  He recounted one 
incident while in training in Maryland where he was accosted at 
gunpoint by a civilian who ordered him to get back on the bus.  
The Veteran reported racial discrimination, psychological abuse, 
and some mild physical abuse while in the Preparatory School.  
The examiner indicated that there were no events usually thought 
of as traumatic.  After a mental status examination, the Axis I 
diagnosis was of dysthymic disorder, early onset.  The examiner 
explained that the Veteran's job performance, behavior in the 
interview, and account of his daily activities suggest a 
relatively mild form of depression.  While he pinpoints the onset 
of his depression to the Navy Preparatory School experience, his 
pre-preparatory experience was not one to prepare him for being 
away from his large family.  The familial and cultural aspects of 
that family led him to want to return to it as often as possible 
while he was having the Preparatory School experience.  The 
examiner opined that it is likely that his reported ADHD was a 
factor in his "messing up" at the Preparatory School and his 
failure to keep up with his bill paying currently.  

While the Veteran has submitted medical opinions that his current 
psychiatric disorder is related to his service, all such opinions 
are based on the Veteran's report of events in service which have 
not been corroborated.  The Veteran has reported being harassed 
in service, being asked to leave service due to poor grades, and 
physical abuse in service.  However, the service treatment 
records reveal no complaints or treatment for any mental disorder 
in service, and the Veteran has had a successful post service 
career in law enforcement to include high stress positions such 
as hostage negotiator.  Moreover, the Board notes that the 
Veteran's reported stressors have been somewhat inconsistent 
throughout the years and are inconsistent with other evidence of 
record.  The Veteran originally reported being threatened with 
abuse or being threatened with a bar of soap in a towel in 
January 2004, then subsequently reported to a private physician 
that he had received multiple beatings in service.  He reported 
to a VA psychologist in October 2003 that he was asked to leave 
service due to poor grades, yet his service personnel records 
reflect he was recommended for reenlistment.  In addition, the 
Veteran reported in October 2003 that in his capacity as a police 
officer he had viewed the body of a colleague who had been killed 
in action as well as several sexually assaulted and abused 
children.  Yet in January 2004, he denied exposure to traumatic 
events in which he witnessed or experienced death or serious 
injury.  Significantly, the January 2004 VA clinician noted that 
the Veteran was a poor historian, giving only vague descriptions 
of symptomatology throughout the interview and "his description 
of events changed from session to session and were not logically 
consistent."  Thus, the Board finds that the Veteran's 
contentions concerning his experiences in service are simply not 
credible when considered in light of the record as a whole.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board 
can consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility).

Additionally, in August 2009, VA requested that the Veteran 
complete and return a VA Form 21-0781a questionnaire regarding 
specific details of the personal trauma incidents that he 
experienced.  He did not provide the requested information.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

As the Veteran's claimed in-service events have not been verified 
or corroborated and have been found to be unreliable, the medical 
opinions linking his present psychiatric disorders to those 
events are of no probative value.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (providing that reliance on a Veteran's 
statement renders a medical report incredible if the Board 
rejects the statements of the Veteran); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon 
an inaccurate factual premise has no probative value").  

While the Veteran's representative has argued that another VA 
examination is necessary, VA is under no obligation to afford the 
Veteran a VA examination and obtain a medical nexus opinion in 
the absence of credible evidence of an in-service event that 
caused the development of the claimed disabilities.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Thus, no additional examination is required.

In summary, although the evidence shows that the Veteran is 
currently diagnosed with a psychiatric disorder, there is no 
credible evidence of a psychiatric disorder during active service 
or for many years thereafter, and no credible evidence that the 
claimed in-service events occurred.  Thus, the claim for service 
connection for a psychiatric disorder is denied. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a psychiatric disorder is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


